DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Horn et al. (US 2009/0190521).
In reference to claim 1
e.g. relay 220-a; Fig, 2 par. 0066) for communication in a multihop network (e.g. multi-hop network; Fig. 2 0065-0066), comprising:
a first wireless receiver (e.g. receiver 810; par. 0122-0123) operable in electronic communication with a border router (e.g. device 105-b Fig. 2, par. 0064-0065); 
a second wireless transmitter (e.g. transmitter 820; par. 0122, 0131) operable in electronic communication with one or more network attachable devices (e.g. relay 220-b or c; par. 0067-0069); and 
a routing electronic circuit (e.g. electronic circuit; par. 0130, 0145) electronically connected to said first receiver and said second receiver and operable to cause said extender device to assume routing control of messages received at said first wireless transceiver for one or more said network attachable devices operable to handle messages having a specified identifier (i.e. message data is routed based on the identified DN address; par. 0130, 0128).
Hampel et al. does not teach the first wireless receiver being a transceiver or the first wireless transmitter being a transceiver.
Horn et al. teaches an extender device (e.g. relay 304; Fig, 3 par. 0047) with a first wireless transceiver (e.g. relay 308; Fig, 3 par. 0048) and a second wireless transceiver (e.g. relay 310; Fig, 3 par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wireless receiver and the first wireless transmitter of Hampel et al. to be a first wireless transceiver and a second wireless transceiver as suggested by Horn et al. because it would allow the extender 

In reference to claim 2
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the first wireless transceiver operable in electronic communication with said border router being operable in direct communication with said border router (e.g. relay 220-a in communication with device 105-b; Fig. 2, par. 0065-0066).

In reference to claim 3
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the first wireless transceiver operable in electronic communication with said border router being operable in indirect communication with said border router by way of a route comprising one or more intermediate network attachable devices (e.g. relay 220-c in communication with device 105-b via relay 220-a; Fig. 2, par. 0065-0067).

In reference to claim 4
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches a register electronic circuit operable to register said extender device with said border router as a destination for messages having said specified identifier. (e.g. relay registers with a border router as a destination for messages having DN address via DN address update; Fig. 6, par. 0113-0114)

In reference to claim 5
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches a register electronic circuit operable to register addresses of said one or more network attachable devices with said extender device. (e.g. relay registers addresses of each child relay via DN address update; Fig. 6, par. 0113-0114)

In reference to claim 6
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches a register electronic circuit operable to register routing information for said one or more network attachable devices with said extender device. (e.g. relay registers routing information of each child relay in FIB; Fig. 6, par. 0113-0114)

In reference to claim 7
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the routing electronic circuit operable in response to said specified identifier in the form of an address prefix (e.g. sub-prefix; Fig. 4, par. 0106-0107).

In reference to claim 8
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the routing electronic circuit operable in response to said specified identifier in the form of an address prefix identifying said specified identifier as belonging to a range of said network attachable devices. (e.g. sub-prefix belongs to a range of the child relays; Fig. 4, par. 0106-0107)

	-	In reference to claim 10
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the first wireless transceiver operable to communicate with said border router (e.g. device 105-b Fig. 2, par. 0064-0065) across a main network (e.g. wireless backhaul network; par. 0065, 0110) under routing control of said border router.

In reference to claim 11
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the extender device operable to establish a sub-network of said one or more network attachable devices operable to handle packets having said specified identifier. (e.g. relay 220-a forms sub-network with relay 220-c to handle packets having the DN address; Fig. 2, par. 0065-0067, 0130).

In reference to claim 13
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the routing electronic circuit further operable to store routing path information for said one or more network attachable devices (e.g. FIB component 955; memory 1025; par. 0140, 0146)

In reference to claim 14
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hampel et al. teaches the routing electronic circuit further operable to allocate and store address information for said one or more network attachable devices.  (Fig. 4, par. 0106-0107)

In reference to claim 17
Hampel et al. teaches a method of operation of an extender device (e.g. relay 220-a; Fig, 2 par. 0066) for communication in a multihop network (e.g. multi-hop network; Fig. 2 0065-0066), comprising:
Operating a first wireless receiver (e.g. receiver 810; par. 0122-0123) operable in electronic communication with a border router (e.g. device 105-b Fig. 2, par. 0064-0065); 
Operating a second wireless transmitter (e.g. transmitter 820; par. 0122, 0131) operable in electronic communication with one or more network attachable devices (e.g. relay 220-b or c; par. 0067-0069
Operating a routing electronic circuit (e.g. electronic circuit; par. 0130, 0145) electronically connected to said first receiver and said second receiver and operable to cause said extender device to assume routing control of messages received at said first wireless transceiver for one or more said network attachable devices operable to handle messages having a specified identifier (i.e. message data is routed based on the identified DN address; par. 0130, 0128).
thereby reducing a processing and memory burden of routing messages from a border router to an end destination (the thereby clause is not given patentable weight because it simply expresses the intended result of a process step positively recited)
Hampel et al. does not teach the first wireless receiver being a transceiver or the first wireless transmitter being a transceiver.
Horn et al. teaches an extender device (e.g. relay 304; Fig, 3 par. 0047) with a first wireless transceiver (e.g. relay 308; Fig, 3 par. 0048) and a second wireless transceiver (e.g. relay 310; Fig, 3 par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wireless receiver and the first wireless transmitter of Hampel et al. to be a first wireless transceiver and a second wireless transceiver as suggested by Horn et al. because it would allow the extender device to simultaneously transmit and receive data with the border router and the network attachable devices.

In reference to claim 19
par. 0188) and comprising computer instructions to instruct anan extender device (e.g. relay 220-a; Fig, 2 par. 0066) for communication in a multihop network (e.g. multi-hop network; Fig. 2 0065-0066), comprising:
Operate a first wireless receiver (e.g. receiver 810; par. 0122-0123) operable in electronic communication with a border router (e.g. device 105-b Fig. 2, par. 0064-0065); 
Operate a second wireless transmitter (e.g. transmitter 820; par. 0122, 0131) operable in electronic communication with one or more network attachable devices (e.g. relay 220-b or c; par. 0067-0069); and 
Operate a routing electronic circuit (e.g. electronic circuit; par. 0130, 0145) electronically connected to said first receiver and said second receiver and operable to cause said extender device to assume routing control of messages received at said first wireless transceiver for one or more said network attachable devices operable to handle messages having a specified identifier (i.e. message data is routed based on the identified DN address; par. 0130, 0128).
thereby reducing a processing and memory burden of routing messages from a border router to an end destination (the thereby clause is not given patentable weight because it simply expresses the intended result of a process step positively recited)
Hampel et al. does not teach the first wireless receiver being a transceiver or the first wireless transmitter being a transceiver.
e.g. relay 304; Fig, 3 par. 0047) with a first wireless transceiver (e.g. relay 308; Fig, 3 par. 0048) and a second wireless transceiver (e.g. relay 310; Fig, 3 par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wireless receiver and the first wireless transmitter of Hampel et al. to be a first wireless transceiver and a second wireless transceiver as suggested by Horn et al. because it would allow the extender device to simultaneously transmit and receive data with the border router and the network attachable devices.

Claims 9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Horn et al. (US 2009/0190521), as applied to the parent claim, and further in view of Hui et al. (US 9300581).
In reference to claim 9, 18, and 20
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim. Hamel et al teaches a routing electronic circuit further operable to receive a message with said specified identifier (par. 0130, 0128). 
The combination of Hampel et al. and Horn et al. does not teach in response to receiving the message, rebuild said message for onward routing by way of one or more said network attachable devices operable to handle messages having said specified identifier.
e.g. router 102 receives message with address identifier for end device 106 from first network interface 1622/first wireless radio system 1624 having a first protocol and rebuilds/assembles message for transmission to end device 106 using second network interface 1622/second wireless radio system 1624 having a second protocol; col. 5 lines 27-36, col. 11 line 13 – col. 12 line 32; col. 21 line 39-55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the routing electronic circuit of the combination of Hampel et al. and Horn et al. to include in response to receiving the message, rebuild said message for onward routing by way of one or more said network attachable devices operable to handle messages having said specified identifier as suggested by Hui et al because it allows the extender device to receive messages of a first wireless network with a first protocol and transmit the message to a second wireless network with a second protocol.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Horn et al. (US 2009/0190521), as applied to the parent claim, and further in view of Patil et al. (US 2015/0281952).
In reference to claim 15
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim.

Patil et al. teaches an electronic circuit operable to perform authentication for one or more network attached devices (e.g. authentication module 225 embodied in a circuit; par. 0071-0072, 0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hampel et al. and Horn et al. to include the routing electronic circuit further operable to perform authentication for said subset of said one or more network attached devices as suggested by Patil et al. because it would increase network security by preventing authorized network attached devices from the network.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Horn et al. (US 2009/0190521), as applied to the parent claim, and further in view of Bhargava et al. (US 8743758).
In reference to claim 16
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Hampel et al. and Horn et al. does not teach the second wireless transceiver operable according to a second wireless protocol independent of a first wireless protocol of said first wireless transceiver.
e.g. WI with transceiver of device 603; col. 13 lines 32-36) operable according to a second wireless protocol (col. 12 line 30-48)  independent of a first wireless protocol (col. 12 line 14-29) of a first wireless transceiver (e.g. CI with transceiver of device 603; col. 13 line 13-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hampel et al. and Horn et al. to include the second wireless protocol independent of a first wireless protocol of said first wireless transceiver as suggested by Bhargava et al. because it allows the because it allows the extender device to receive messages from a first wireless network with a first protocol and transmit the message to a second wireless network with a second protocol for communications between network.

In reference to claim 12
The combination of Hampel et al. and Horn et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Hampel et al. and Horn et al. does not teach the second wireless transceiver operable with a second timing parameter set independent of a first timing parameter set of said first wireless transceiver.
Bhargava et al. teaches the second wireless transceiver (e.g. WI with transceiver of device 603; col. 13 lines 32-36) operable with a second timing parameter (e.g. timing parameter of a non-cellular protocol such as IEEE 802.11 standards, IEEE 802.16 standards, AP/STA protocols, IBSS, P2P, P2P-GO/P2P-Client, LTE Direct, WiMAX, MMR Bluetooth, and FlashLinQ.; col. 12 line 30-48) set independent of a first timing e.g. timing parameter of cellular protocol such as GSM, GPRS, EDGE, UMTS, CDMA, W-CDMA, HSPA, LTE, LTE Advance, LTE Direct, WiMAX; col. 12 line 14-29) of said first wireless transceiver (e.g. CI with transceiver of device 603; col. 13 line 13-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second wireless transceiver of the combination of Hampel et al. and Horn et al. to be operable with a second timing parameter set independent of a first timing parameter set of said first wireless transceiver as suggested by Bhargava et al. because it would allow the extender device to synchronize and receive messages from a first wireless network with a first cellular protocol without coordinating with a second wireless network having a second non-cellular protocol.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 10159014 Fig. 2c first and second transceiver col. 9 lines 34-46
US 2016/0150459 teaches covering and establishing an optimal data path between a source device and a destination device of a first network by employing one or more other networks having a network protocol different from the first network. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466